                                                                                 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION



IN THE MATTER OF THE COMPLAINT                        CASE NO. 5:17cv95-RH/GRJ
OF BILL GORMAN EXCURSION BOAT,
INC. AS OWNER AND OPERATOR OF
THE EXCURSION VESSEL M/V
ASHLEY GORMAN FOR EXONERATION
FROM OR LIMITATATION OF LIABILITY

______________________________________________/


                     ORDER DENYING WITHOUT PREJUDICE
                   THE MOTION TO DISSOLVE THE INJUNCTION


         This case arises from an allision that occurred at the Port of Panama City,

Florida. Aurora Ramirez Leija asserts she was thrown from the M/V Ashley

Gorman and suffered serious injuries. The vessel’s owner, Bill Gorman Excursion

Boats, Inc. (“Gorman”) filed this limitation-of-liability action. An order was

entered establishing a procedure for submission of claims and enjoining other

actions arising from the allision.

         Ms. Leija is apparently the only person who asserts a claim arising from the

allision. She has moved to dissolve the injunction. As she correctly notes,

dissolution of the injunction is permissible upon the claimant’s filing of an

appropriate stipulation protecting the owner’s right to limitation of liability. See,

Case No. 5:17cv95-RH/GRJ
                                                                                     Page 2 of 3




e.g., Beiswinger Enters. Corp. v. Carletta, 86 F.3d 1032, 1037 (11th Cir. 1996).

Here, though, Ms. Leija’s stipulation falls short. This order denies the motion to

dissolve the injunction but grants leave to cure the deficiencies.

         There are four possible deficiencies. Not all would be sufficient, standing

alone, to require denial of the motion to dissolve the injunction. But they should all

be cured in support of any renewed motion.

         First, the stipulation waives res judicata as a defense to limitation of liability.

That could probably be construed to include issue preclusion, but the stipulation

should eliminate any doubt by expressly waiving issue preclusion. See id. at 1037.

Second, the stipulation must expressly include indemnity and contribution claims.

See In re Parks, No. 2:10-cv-600-FtM-36SPC, 2011 WL 13142462, at *1 & n.1

(M.D. Fla. Mar. 9, 2011); Beiswinger, 86 F.3d at 1044. Third, the stipulation

applies to claims in state or federal court, but there are other tribunals; the

stipulation must include any forum. And fourth, the stipulation should make clear

that if an award in another forum exceeds the limitation fund, Ms. Leija will not

attempt to enforce it. See Parks, at *1 & n.2.

         For these reasons,




Case No. 5:17cv95-RH/GRJ
                                                                               Page 3 of 3




         IT IS ORDERED:

         The motion to dissolve the limitation injunction, ECF No. 24, is denied

without prejudice.

         SO ORDERED on November 17, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 5:17cv95-RH/GRJ
